Citation Nr: 0924605	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-15 059	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to periodontal disease.

2.  Entitlement to service connection for periodontal 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955.  He had served over 5 years previously; however, the 
dates and type of service remain unverified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board issued a decision in this matter in March 2007.  In 
December 2007, the United States Court of Appeals for 
Veterans Claims (Court) remanded the case to the Board for 
further action consistent with the Secretary's Motion for 
Remand.  In June 2008, the Board found new and material 
evidence sufficient to reopen a service connection claim and 
then remanded the case for development.  

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008).  


FINDINGS OF FACT

1.  Service treatment records (STRs) reflect soundness at 
entry.  

2.  All teeth were missing at the time of separation from 
active service. 

3.  Competent medical evidence reflects that it is at least 
as likely as not that periodondal disease arose during active 
service. 

4.  The Veteran currently has no periodontal disease.  

5.  Cardiovascular disease arose many years after active 
service.  

6.  Competent medical evidence reflects that it is likely 
that periodontal disease during active service caused or 
contributed to cardiovascular disease.  

CONCLUSIONS OF LAW

1.  Periodontal disease was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Cardiovascular disease was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, adequate notice was given in November 2003, 
prior to adjudication of the claims.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
This notice was provided in August 2008, after initial 
adjudication of the claims.  The RO readjudicated the claims 
and issued a supplemental statement of the case in April 
2009.

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision on the claims.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of notice followed by readjudication of the 
claim) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (issuance of notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), cures a timing 
defect).  

In this case, VA's duty to notify was satisfied after the 
initial decision by way of a letter sent to the claimant in 
August 2008 that address all notice elements.  The letter 
informed the claimant of what evidence was required to 
substantiate the claims and of the claimant's and VA's 
respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial decision, this 
timing error is not unfairly prejudicial to the claimant 
because the actions taken by VA after providing notice cured 
the timing error.  The claimant has been afforded opportunity 
to participate in his claim and has been allowed time to 
respond to an April 2009 supplemental statement of the case.  
For these reasons, it is not unfairly prejudicial to the 
claimant for the Board to adjudicate the claims.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained 
all identified medical records available.  A hearing was 
provided.  The claimant was afforded VA medical examinations.  
VA medical opinions were obtained.  Neither the claimant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  




Service Connection for Periodontal Disease

The Veteran's service treatment records reflect soundness at 
entry.  The mouth was noted as normal at a pre-induction 
examination of March 1953 and the dental portion of the 
examination report was left entirely blank.  In June 1953, 
upper right teeth numbers 5 and 6 were replaced by a fixed 
bridge.  Upper right teeth numbers 2 and 3 were restorable, 
but carious.  Upper left number 7 was non-restorable, 
carious.  Lower right number 16 was non-restorable, carious.  
Lower left numbers 16 and 15 were restorable, carious.  Lower 
left numbers 12, 13, and 14 were replaced by fixed bridge.  
Calculus was slight.  There was no periodontoclasia (the 
loosening of secondary teeth caused by breakdown and 
absorption of the supporting bone, Mosby's Medical 
Dictionary, 8th edition 2009).

In August 1953, lower right tooth number 16 was missing.  
Carious teeth were restored.  There was no periodontoclasia.  
Teeth extraction began on December 10, 1953, and was 
completed on February 1, 1954.  A July 1954 dental report 
notes that there was no periodontoclasia.

The Veteran's separation examination report depicts all teeth 
missing.  On medical history questionnaire completed at the 
time of separation, the Veteran checked "yes" to severe tooth 
or gum trouble; he checked "yes" to palpitation or pounding 
heart; and, he checked "yes" to bled excessively after injury 
or tooth extraction.

In December 2006, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge that while 
in service his teeth were found to be reacting to the local 
water and were removed.  

In January 2007, the Veteran submitted a letter from J. 
Idicula, M.D.  Dr. Idicula opined that severe periodontal 
disease developed during active service, which necessitated 
the removal of all teeth.  

As noted in the introduction, in June 2008, the Board 
remanded the case for a dental opinion.  In its remand, the 
Board summed-up the in-service dental treatment records and 
requested that a VA dental examiner review the entire medical 
record and determine whether periodontal disease arose during 
active service.  In September 2008, a VA DMD(doctor of dental 
medicine) reviewed the case, but determined that the in-
service dental records were missing.  The doctor then offered 
a negative opinion based on missing dental treatment records. 

The service dental records were subsequently located.  In a 
February 2009 addendum, a VA DDS (doctor of dental surgery) 
reviewed the medical history and noted removal of all teeth 
during active service.  The doctor noted that the Veteran was 
currently edentulous and, as a consequent of losing his 
teeth, he did not have periodontal disease now.  As the VA 
doctor explained, "One cannot have periodontal disease if 
there are no natural teeth in the oral cavity."  The doctor 
concluded that because the Veteran had not had any natural 
teeth since active service, there was no possibility that he 
had any current periodontal disease.  

The VA doctor then surmised that although the service 
treatment records do not indicate the reason for extraction 
of the teeth, one can assume that the teeth were extracted 
because of caries or periodontal disease, or both.  The 
doctor stated, "It is a 50/50 chance that the pt had 
periodontal disease during his military career."  

The February 2009 medical opinion that concludes that it is 
as likely as not that the Veteran had periodontal disease 
during active service is persuasive, as it is based on 
accurate facts and is supported by a rationale.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is accorded 
no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (medical opinion based upon an inaccurate factual 
premise has no probative value).  Because it is at least as 
likely as not, any remaining doubt is resolved in the 
Veteran's favor.  Gilbert, supra.  While it must be concluded 
that the Veteran did have periodontal disease during active 
service, there is persuasive medical evidence that there is 
no current periodontal disease, based on the fact that the 
Veteran has no natural teeth.  

In the absence of medical evidence of a current disability, a 
claim for service connection is not plausible.  The Court has 
specifically disallowed service connection where there is no 
present disability:  "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Because periodontal 
disease is not shown during the appeal period, there can be 
no service connection for it.  

There is also a legal barrier to compensation for periodontal 
disease.  38 C.F.R § 3.381 states that "(a) (Treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
§ 17.161 of this chapter; ...(e) The following will not be 
considered service-connected for treatment purposes: (1) 
Calculus; (2) Acute periodontal disease... ).  Thus, it appears 
that achieving service connection for periodontal disease 
establishes eligibility for dental treatment, but not 
compensation, and, it also appears that "acute periodontal 
disease" is a separate disease entity for which eligibility 
for dental treatment cannot be established under any 
circumstance.  In any event, the claim must be denied because 
the Veteran is edentulous and therefore has no periodontal 
disease.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for periodontal disease 
must therefore be denied.

Cardiovascular Disease

The service treatment records do not note any cardiovascular 
disease.  In April 1979, the Veteran requested service 
connection for heart disease and arrhythmia.  He submitted 
private medical reports that indicate that coronary artery 
disease arose in the 1970s.

In June 1986, the veteran's spouse reported that the Veteran 
had heart trouble about two years after discharge from active 
service.  She wrote that a private physician found a heart 
murmur and said that the murmur was present during active 
service.

In September 2004, the Veteran submitted medical literature 
that suggests that periodontal disease is a risk factor for 
cardiovascular disease and stroke, especially in males under 
50 years of age.  This literature suggests that oral bacteria 
induce bloodstream platelet aggregation and high white blood 
cell count, which leads to atherosclerosis.  

In December 2006, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge that heart 
problems began within a year of discharge.  The Veteran then 
attributed his cardiovascular disorder to periodontal 
disease.

In January 2007, the Veteran submitted a letter from Dr. 
Idicula, who noted that there is a significant connection 
between severe periodontal disease and cardiovascular disease 
and, because of this connection, concluded that the Veteran's 
coronary artery disease should be considered as service-
connected. 

As noted in the introduction, in June 2008, the Board 
remanded the case for a cardiology opinion.  In November 
2008, a VA cardiologist reviewed the medical history and 
examined the Veteran.  The cardiologist opined that it is not 
at least as likely as not that cardiovascular disease arose 
during active service, based on no documentation of 
cardiovascular disease or beri beri in the service treatment 
records.  This opinion is persuasive, as it is based on 
accurate facts and is supported by a rationale.  Nieves-
Rodriguez, Reonal, supra.  

While it has been determined that cardiovascular disease did 
not arise during service (and there is no competent evidence 
of a chronic disease for many years after discharge from 
active service), there is competent medical evidence that 
links the previous periodontal disease to the current 
cardiovascular disease.  As noted above, in January 2007, Dr. 
Idicula found a causal relationship between severe 
periodontal disease and cardiovascular disease.  This opinion 
is probative, as it is based on correct facts and is 
supported by a rationale.  Nieves-Rodriguez, Reonal, supra.  
Although a VA cardiologist has determined that cardiovascular 
disease did not likely arise during active service, no 
medical professional has controverted Dr. Idicula's probative 
and well-supported opinion that periodontal disease, which 
arose during active service, led to cardiovascular disease.  
Thus, because the medical evidence relates cardiovascular 
disease to periodontal disease, and because periodontal 
disease arose during active service, the medical evidence 
establishes that the disease was incurred during service.  
Combee, supra.  

While the Veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion concerning the 
relationship between periodontal disease and cardiovascular 
disease is of little value because the determination involves 
a question that only medical experts may address.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for cardiovascular disease must 
therefore be granted. 





ORDER

Service connection for periodontal disease is denied.  

Service connection for cardiovascular disease is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


